
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10



BASE CONTRACT FOR SHORT-TERM
SALE AND PURCHASE OF NATURAL GAS


This Base Contract is entered into as of the following date:  8/1/99

The parties to this Base Contract are the following:

KIMBALL ENERGY CORPORATION   and   CASCADE NATURAL GAS CORPORATION 2201 N.
Collins Ave., Suite #185       222 Fairview Avenue North Arlington, TX 76011    
  Seattle, WA 98109-5312 Duns # 15-156-1370       Duns # Contract # GI-0167    
  Contract # Attn: CONTRACT ADMINISTRATION       Attn: CONTRACT ADMINISTRATION
Phone: (817)860-9100 Fax: (817) 274-4724       Phone: (206) 624-3900 Fax:
(206) 624-7215 Federal Tax ID Number: 75-1918038       Federal Tax ID Number:  
        Invoices and Payments:         see Attachment #1       see Attachment #1
          Wire Transfer or ACH Nos. (if applicable)       Wire Transfer or ACH
Nos. (if applicable) see attachment #1       see Attachment #1

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Short-Term Sale and Purchase of Natural Gas published by the
Gas Industry Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions (select only one from
each box, but see "Note" relating to Section 2.24.):

Section 1.2
Transaction Procedure   /x/
/ /   Oral
Written   Section 6.
Taxes   /x/   Buyer Pays At and After Delivery Point                 / /  
Seller Pays Before and At Delivery Point
Section 2.4
Confirm Deadline
 
/x/
 
2 Business Days after receipt (default)
 
Section 7.2
Payment Date
 
 
 
25th date of Month following Month of     / /   Business Days after receipt    
      delivery
Section 2.5
 
/ /
 
Seller
 
Section 7.2
 
/x/
 
Wire Transfer (WT) Confirming Party   / /
/x/   Buyer
Both or Either   Method of
Payment   / /   Automated Clearinghouse (ACH)                 / /   Check
Section 3.2
 
/ /
 
Cover Standard
 
 
 
 
 
  Performance Obl.   /x/   Spot Price Standard                                  
Note: The following Spot Price Publication applies to both of the immediately
preceding Standards and must be filled in after a Standard is selected.  
Section 13.5
CHOICE OF LAW: Texas
Section 2.24
Spot Price Publication: Gas Daily /x/  Special Provisions: Number of sheets
attached:  1

Page  1 of 13 Pages

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

KIMBALL ENERGY CORPORATION

--------------------------------------------------------------------------------

(Party Name)   CASCADE NATURAL GAS CORPORATION

--------------------------------------------------------------------------------

(Party Name)               By   /s/ K.T. Smith   

--------------------------------------------------------------------------------

  By   /s/ King Oberg   

--------------------------------------------------------------------------------

Name/Title   Kimball T. Smith, President   Name/Title        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:   8/20/99   Date        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

DISCLAIMER:  The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. This Contract is intended for Interruptible transactions or
Firm transactions of one month or less and may not be suitable for Firm
transactions of longer than one month. Further, GISB does not mandate the use of
this Contract by any party. GISB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS
CONTRACT ACKNOWLEDGES AND AGREES TO GISB'S DISCLAIMER OF, ANY AND ALL
WARRANTIES, CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN,
WITH RESPECT TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED
WARRANTIES OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS
OR SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT GISB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL GISB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

Page  2 of 13 Pages

--------------------------------------------------------------------------------


GENERAL TERMS AND CONDITIONS
BASE CONTRACT FOR SHORT-TERM
SALE AND PURCHASE OF NATURAL GAS


SECTION 1. PURPOSE AND PROCEDURES

1.1.These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. "Buyer" refers to the
party receiving Gas and "Seller" refers to the party delivering Gas.

The parties have selected either the "Oral" version or the "Written" version of
transaction procedures as indicated on the Base Contract.

Oral Transaction Procedure:

    1.2 The parties will use the following Transaction Confirmation procedure.
Any Gas purchase and sale transaction may be effectuated in an EDI transmission
or telephone conversation with the offer and acceptance constituting the
agreement of the parties. The parties shall be legally bound from the time they
so agree to transaction terms and may each rely thereon. Any such transaction
shall be considered a "writing" and to have been "signed". Notwithstanding the
foregoing sentence, the parties agree that Confirming Party shall, and the other
party may, confirm a telephonic transaction by sending the other party a
Transaction Confirmation by facsimile. EDI or mutually agreeable electronic
means. Confirming Party adopts its confirming letterhead, or the like, as its
signature on any Transaction Confirmation as the identification and
authentication of Confirming Party.

Written Transaction Procedure:

    1.2 The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of non-conflicting Transaction
Confirmation or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

    1.3. If a sending party's Transaction Confirmation is materially different
from the receiving party's understanding of the agreement referred to in
Section 1.2., such receiving party shall notify the sending party via facsimile
by the Confirm Deadline, unless such receiving party has previously sent a
Transaction Confirmation to the sending party. The failure of the receiving
party to so notify the sending party in writing by the Confirm Deadline
constitutes the receiving party's agreement to the terms of the transaction
described in the sending party's Transaction Confirmation. If there are any
material differences between timely sent Transaction Confirmations governing the
same transaction, then neither Transaction Confirmation shall be binding until
or unless such differences are resolved including the use of any evidence that
clearly resolves the differences in the Transaction Confirmations. The entire
agreement between the parties shall be those provisions contained in both the
Base Contract and any effective Transaction Confirmation. In the event of a
conflict among the terms of (i) a Transaction Confirmation, (ii) the Base
Contract, and (iii) these General Terms and Conditions, the terms of the
documents shall govern in the priority listed in this sentence.

SECTION 2 DEFINITIONS

    2.1. "Base Contract" shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein.

Page  3 of 13 Pages

--------------------------------------------------------------------------------

    2.2. "British thermal unit" or "Btu" shall have the meaning ascribed to it
by the Receiving Transporter.

    2.3. "Business Day" shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

    2.4. "Confirm Deadline" shall mean 5:00 p.m. in the receiving party's time
zone on the second Business Day following the Day a Transaction Confirmation is
received, or if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party's time zone, it shall be deemed received at the
opening of the next Business Day.

    2.5. "Confirming Party" shall mean the party designated in the Base Contract
to prepare and forward Transaction Confirmations to the other party.

    2.6. "Contract" shall mean the legally-binding relationship established by
(i) the Base Contract and (ii) the provisions contained in any effective
Transaction Confirmation.

    2.7. "Contract Price" shall mean the amount expressed in U.S. Dollars per
MMBtu, as evidenced by the Contract Price on the Transaction Confirmation.

    2.8. "Contract Quantity" shall mean the quantity of Gas to be delivered and
taken as set forth in the Transaction Confirmation.

    2.9. "Cover Standard", if applicable, shall mean that if there is an
unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the non-defaulting party shall use commercially reasonable
efforts to obtain Gas or alternate fuels, or sell Gas, at a price reasonable for
the delivery or production area, as applicable, consistent with: the amount of
notice provided by the defaulting party; the immediacy of the Buyer's Gas
consumption needs or Seller's Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the defaulting
party.

    2.10.  "Day" shall mean a period of 24 consecutive hours, coextensive with a
"day" as defined by the Receiving Transporter in a particular transaction.

    2.11.  "Delivery Period" shall be the period during which deliveries are to
be made as set forth in the Transaction Confirmation.

    2.12.  "Delivery Point(s)" shall mean such point(s) as are mutually agreed
upon between Seller and Buyer as set forth in the Transaction Confirmation.

    2.13.  "EDI" shall mean an electronic data interchange pursuant to an
agreement entered into by the parties, specifically relating to the
communication of Transaction Confirmations under this Contract.

    2.14.  "EFP" shall mean the purchase, sale or exchange of natural Gas as the
"physical" side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of "Firm".

    2.15.  "Firm" shall mean that either party may interrupt its performance
without liability only to the extent that such performance is prevented for
reasons of Force Majeure; provided, however, that during Force Majeure
interruptions, the party invoking Force Majeure may be responsible for any
Imbalance Charges as set forth in Section 4.3. related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by the Transporter.

    2.16.  "Gas" shall mean any mixture of hydrocarbons and non-combustible
gases in a gaseous state consisting primarily of methane.

Page  4 of 13 Pages

--------------------------------------------------------------------------------

    2.17.  "Imbalance Charges" shall mean any fees, penalties, costs or charges
(in cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter's balance and/or nomination requirements.

    2.18.  "Interruptible" shall mean that either party may interrupt its
performance at any time for any reason, whether or not caused by an event of
Force Majeure, with no liability, except such interrupting party may be
responsible for any Imbalance Charges as set forth in Section 4.3. related to
its interruption after the nomination is made to the Transporter and until the
change in deliveries and/or receipts is confirmed by Transporter.

    2.19.  "MMBtu" shall mean one million British thermal units which is
equivalent to one dekatherm.

    2.20.  "Month" shall mean the period beginning on the first Day of the
calendar month and ending immediately prior to the commencement of the first Day
of the next calendar month.

    2.21.  "Payment Date" shall mean a date, selected by the parties in the Base
Contract, on or before which payment is due Seller for Gas received by Buyer in
the previous Month.

    2.22.  "Receiving Transporter" shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

    2.23.  "Scheduled Gas" shall mean the quantity of Gas confirmed by
Transporter(s) for movement, transportation or management.

    2.24   "Spot Price" as referred in Section 3.2 shall mean the price listed
in the publication specified by the parties in the Base Contract, under the
listing applicable to the geographic location closest in proximity to the
Delivery Point(s) for the relevant Day; provided, if there is no single price
published for such location for such Day, but there is published a range of
prices, then the Spot Price shall be the average of such high and low prices. If
no price or range of prices is published for such Day, then the Spot Price shall
be the average of the following: (i) the price (determined as stated above) for
the first Day for which a price or range of prices is published that next
precedes the relevant Day; and (ii) the price (determined as stated above) for
the first Day for which a price or range of prices is published that next
follows the relevant Day.

    2.25.  "Transaction Confirmation" shall mean the document, substantially in
the form of Exhibit A, setting forth the terms of a purchase and sale
transaction formed pursuant to Section 1. for a particular Delivery Period.

    2.26.  "Transporter(s)" shall mean all Gas gathering or pipeline companies,
or local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular Transaction Confirmation.

SECTION 3 PERFORMANCE OBLIGATION

    3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as specified in the Transaction Confirmation.

The parties have selected the "Cover Standard" version or the "Spot Price
Standard" version as indicated on the Base Contract.

Cover Standard:

    3.2 In addition to any liability for Imbalance Charges, which shall not be
recovered twice by the following remedy, the exclusive and sole remedy of the
parties in the event of a breach of a Firm obligation shall be recovery of the
following: (i) in the event of a breach by Seller on any Day(s),

Page  5 of 13 Pages

--------------------------------------------------------------------------------

payment by Seller to Buyer in an amount equal to the positive difference, if
any, between the purchase price paid by Buyer utilizing the Cover Standard for
replacement Gas or alternative fuels and the Contract Price, adjusted for
commercially reasonable differences in transportation costs to or from the
Delivery Point(s), multiplied by the difference between the Contract Quantity
and the quantity actually delivered by Seller for such Day(s); or (ii) in the
event of a breach by Buyer on any Day(s), payment by Buyer to Seller in the
amount equal to the positive difference, if any, between the Contract Price and
the price received by Seller utilizing the Cover Standard for the resale of such
Gas, adjusted for commercially reasonable differences in transportation costs to
or from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually taken by Buyer for such Day(s); or (iii) in
the event that Buyer has used commercially reasonable efforts to replace the Gas
or Seller has used commercially reasonable efforts to sell the Gas to a third
party, and no such replacement or sale is available, then the exclusive and sole
remedy of the non-breaching party shall be any unfavorable difference between
the Contract Price and the Spot Price, adjusted for such transportation to the
applicable Delivery Point, multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller and received by Buyer for
such Day(s).

Spot Price Standard:

    3.2 In addition to any liability for Imbalance Charges, which shall not be
recovered twice by the following remedy, the exclusive and sole remedy of the
parties in the event of a breach of a Firm obligation shall be recovery of the
following: (i) in the event of a breach by Seller on any Day(s), payment by
Seller to Buyer in an amount equal to the difference between the Contract
Quantity and the actual quantity delivered by Seller and received by Buyer for
such Day(s), multiplied by the positive difference, if any, obtained by
subtracting the Contract Price from the Spot Price; (ii) in the event of a
breach by Buyer on any Day(s), payment by Buyer to Seller in an amount equal to
the difference between the Contract Quantity and the actual quantity delivered
by Seller and received by Buyer for such Day(s), multiplied by the positive
difference, if any, obtained by subtracting the applicable Spot Price from the
Contract Price.

    EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, IN NO EVENT WILL EITHER
PARTY BE LIABLE UNDER THIS CONTRACT, WHETHER IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL,
SPECIAL, OR PUNITIVE DAMAGES.

SECTION 4. TRANSPORTATION, NOMINATIONS AND IMBALANCES

    4.1. Seller shall have the sole responsibility for transporting the Gas to
the Delivery Point(s) and for delivering such Gas at a pressure sufficient to
effect such delivery but not to exceed the maximum operating pressure of the
Receiving Transporter. Buyer shall have the sole responsibility for transporting
the Gas from the Delivery Point(s).

    4.2. The parties shall coordinate their nomination activities, giving
sufficient time to meet the deadlines of the affected Transporter(s). Each party
shall give the other party timely prior notice, sufficient to meet the
requirements of all Transporter(s) involved in the transaction, of the
quantities of Gas to be delivered and purchased each Day. Should either party
become aware that actual deliveries at the Delivery Point(s) are greater or
lesser than the Scheduled Gas, such party shall promptly notify the other party.

    4.3. The parties shall use commercially reasonable efforts to avoid
imposition of any Imbalance Charges. If Buyer or Seller receives an invoice from
a Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer's actions or inactions (which shall
include, but shall not be limited to, Buyer's failure to accept quantities of
Gas equal to the Scheduled Gas), then Buyer shall

Page  6 of 13 Pages

--------------------------------------------------------------------------------

pay for such Imbalance Charges, or reimburse Seller for such Imbalance Charges
paid by Seller to the Transporter. If the Imbalance Charges were incurred as a
result of Seller's actions or inactions (which shall include, but shall not be
limited to, Seller's failure to deliver quantities of Gas equal to the Scheduled
Gas), then Seller shall pay for such Imbalance Charges, or reimburse Buyer for
such Imbalance Charges paid by Buyer to the Transporter.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the quality and heat content requirements
of the Receiving Transporter. The unit of quantity measurement for purposes of
this Contract shall be one MMBtu dry. Measurement of Gas quantities hereunder
shall be in accordance with the established procedures of the Receiving
Transporter.

SECTION 6. TAXES

The parties have selected either the "Buyer Pays At and After Delivery Point"
version or the "Seller Pays Before and At Delivery Point" version as indicated
on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority ("Taxes") on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party's responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority ("Taxes") on or with
respect to he Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes which are the other party's responsibility hereunder, the party
responsible for such Taxes shall promptly reimburse the other party for such
Taxes. Any party entitled to an exemption from any such Taxes or charges shall
furnish the other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT AND AUDIT

    7.1. Seller shall invoice Buyer for Gas delivered and received in the
preceding Month and for any other applicable charges, providing supporting
documentation acceptable in industry practice to support the amount charged. If
the actual quantity delivered is not known by the billing date, billing will be
prepared based on the quantity of Scheduled Gas. The invoiced quantity will then
be adjusted to the actual quantity on the following Month's billing or as soon
thereafter as actual delivery information is available.

    7.2. Buyer shall remit the amount due in the manner specified in the Base
Contract, in immediately available funds, on or before the later of the Payment
Date or 10 days after receipt of the invoice by Buyer; provided that if the
Payment Date is not a Business Day, payment is due on the next Business Day
following that date. If Buyer fails to remit the full amount payable by it when
due, interest on the unpaid portion shall accrue at a rate equal to the lower of
(i) the then-effective prime rate of interest published under "Money Rates" by
The Wall Street Journal, plus two percent per

Page  7 of 13 Pages

--------------------------------------------------------------------------------

annum from the date due until the date of payment; or (ii) the maximum
applicable lawful interest rate. If Buyer, in good faith, disputes the amount of
any such statement or any part thereof, Buyer will pay to Seller such amount as
it concedes to be correct; provided, however, if Buyer disputes the amount due,
Buyer must provide supporting documentation acceptable in industry practice to
support the amount paid or disputed.

    7.3. In the event any payments are due Buyer hereunder, payment to Buyer
shall be made in accordance with Section 7.2. above.

    7.4. A party shall have the right, at its own expense, upon reasonable
notice and at reasonable times, to examine the books and records of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This
examination right shall not be available with respect to proprietary information
not directly relevant to transactions under this Contract. All invoices and
billings shall be conclusively presumed final and accurate unless objected to in
writing, with adequate explanation and/or documentation, within two years after
the Month of Gas delivery. All retroactive adjustments under Section 7. shall be
paid in full by the party owing payment within 30 days of notice and
substantiation of such inaccuracy.

SECTION 8. TITLE, WARRANTY AND INDEMNITY

    8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and
assume any liability with respect to said Gas after its delivery to Buyer at the
Delivery Point(s).

    8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims.

    8.3. Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including attorneys' fees and costs of court ("Claims"),
from any and all persons, arising from or out of claims of title, personal
injury or property damage from said Gas or other charges thereon which attach
before title passes to Buyer. Buyer agrees to indemnify Seller and save it
harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

    8.4. Notwithstanding the other provisions of this Section 8., as between
Seller and Buyer, Seller will be liable for all Claims to the extent that such
arise from the failure of Gas delivered by Seller to meet the quality
requirements of Section 5.

SECTION 9. NOTICES

    9.1. All Transaction Confirmations, invoices, payments and other
communications made pursuant to the Base Contract ("Notices") shall be made to
the addresses specified in writing by the respective parties from time to time.

    9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

    9.3. Notice shall be given when received on a Business Day by the addressee.
In the absence of proof of the actual receipt date, the following presumptions
will apply. Notices sent by facsimile shall be deemed to have been received upon
the sending party's receipt of its facsimile machine's confirmation of
successful transmission, if the day on which such facsimile is received is not a
Business Day or is after five p.m. on a Business Day, then such facsimile shall
be deemed to have been received on the next following Business Day. Notice by
overnight mail or courier shall be deemed to have been

Page  8 of 13 Pages

--------------------------------------------------------------------------------

received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving party. Notice via first class mail shall be
considered delivered two Business Days after mailing.

SECTION 10. FINANCIAL RESPONSIBILITY

    10.1.  When reasonable grounds for insecurity of payment or title to the Gas
arise, either party may demand adequate assurance of performance. Adequate
assurance shall mean sufficient security in the form and for the term reasonably
specified by the party demanding assurance, including, but not limited to, a
standby irrevocable letter of credit, a prepayment, a security interest in an
asset acceptable to the demanding party or a performance bond or guarantee by a
creditworthy entity. In the event either party shall (i) make an assignment or
any general arrangement for the benefit of creditors; (ii) default in the
payment obligation to the other party; (iii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or cause
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iv) otherwise become
bankrupt or insolvent (however evidenced); or (v) be unable to pay its debts as
they fall due; then the other party shall have the right to either withhold
and/or suspend deliveries or payment, or terminate the Contract without prior
notice, in addition to any and all other remedies available hereunder. Seller
may immediately suspend deliveries to Buyer hereunder in the event Buyer has not
paid any amount due Seller hereunder on or before the second day following the
date such payment is due.

    10.2.  Each party reserves to itself all rights, set-offs, counterclaims,
and other defenses which it is or may be entitled to arising from the Contract.

SECTION 11. FORCE MAJEURE

    11.1.  Except with regard to a party's obligation to make payment due under
Section 7. and Imbalance Charges under Section 4, neither party shall be liable
to the other for failure to perform a Firm obligation, to the extent such
failure was caused by Force Majeure. The term "Force Majeure" as employed herein
means any cause not reasonably within the control of the party claiming
suspension, as further defined in Section 11.2.

    11.2.  Force Majeure shall include but not be limited to the following:
(i) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident or
necessity of repairs to machinery or equipment or lines of pipe; (ii) weather
related events affecting an entire geographic region, such as low temperatures
which cause freezing or failure of wells or lines of pipe; (iii) interruption of
firm transportation and/or storage by Transporters; (iv) acts of others such as
strikes, lockouts or other industrial disturbances, riots, sabotage,
insurrections or wars; and (v) governmental actions such as necessity for
compliance with any court order, law, statute, ordinance, or regulation
promulgated by a governmental authority having jurisdiction. Seller and Buyer
shall make reasonable efforts to avoid the adverse impacts of a Force Majeure
and to resolve the event or occurrence once it has occurred in order to resume
performance.

    11.3.  Neither party shall be entitled to the benefit of the provisions of
Force Majeure to the extent performance is affected by any or all of the
following circumstances: (i) the curtailment of interruptible or secondary firm
transportation unless primary, in-path, firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship. The party claiming Force Majeure shall not be excused
from its responsibility for Imbalance Charges.

    11.4.  Notwithstanding anything to the contrary herein, the parties agree
that the settlement of strikes, lockouts or other industrial disturbances shall
be entirely within the sole discretion of the party experiencing such
disturbance.

Page  9 of 13 Pages

--------------------------------------------------------------------------------

    11.5.  The party whose performance is prevented by Force Majeure must
provide notice to the other party. Initial notice may be given orally; however,
written notification with reasonably full particulars of the event or occurrence
is required as soon as reasonably possible. Upon providing written notification
of Force Majeure to the other party, the affected party will be relieved of its
obligation to make or accept delivery of Gas as applicable to the extent and for
the duration of Force Majeure, and neither party shall be deemed to have failed
in such obligations to the other during such occurrence or event.

SECTION 12. TERM

This Contract may be terminated on 30 days' written notice, but shall remain in
effect until the expiration of the latest Delivery Period of any Transaction
Confirmation(s). The rights of either party pursuant to Section 7.4., the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any Transaction Confirmation.

SECTION 13. MISCELLANEOUS

    13.1.  This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party, which consent will not be unreasonably withheld or
delayed; provided, either party may transfer its interest to any parent or
affiliate by assignment, merger or otherwise without the prior approval of the
other party. Upon any transfer and assumption, the transferor shall not be
relieved of or discharged from any obligations hereunder.

    13.2.  If any provision in this Contract is determined to be invalid, void
or unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

    13.3.  No waiver of any breach of this Contract shall be held to be a waiver
of any other or subsequent breach.

    13.4.  This Contract sets forth all understandings between the parties
respecting each transaction subject hereto, and any prior contracts,
understandings and representations, whether oral or written, relating to such
transactions are merged into and superseded by this Contract and any effective
Transaction Confirmation(s). This Contract may be amended only by a writing
executed by both parties.

    13.5.  The interpretation and performance of this Contract shall be governed
by the laws of the state specified by the parties in the Base Contract,
excluding, however, any conflict of laws rule which would apply the law of
another jurisdiction.

    13.6.  This Contract and all provisions herein will be subject to all
applicable and valid statutes, rules, orders and regulations of any Federal,
State, or local governmental authority having jurisdiction over the parties,
their facilities, or Gas supply, this Contract or Transaction Confirmation or
any provisions thereof.

    13.7.  There is no third party beneficiary to this Contract.

    13.8.  Each party to this Contract represents and warrants that it has full
and complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

Page  10 of 13 Pages

--------------------------------------------------------------------------------


EXHIBIT A



TRANSACTION CONFIRMATION

FOR IMMEDIATE DELIVERY


Letterhead/Logo   Date:  , 199
Transaction Confirmation #:          


This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated      . The terms of this Transaction Confirmation are binding unless
disputed in writing within 2 Business Days of receipt unless otherwise specified
in the Base Contract.

SELLER:   BUYER:       Kimball Energy Corporation    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Attn:   Attn: Phone:   Phone: Fax:   Fax: Base Contract No.   Base
Contract No. Transporter:   Transporter: Transporter Contract Number:  
Transporter Contract Number:

Contract Price: $         /MMBtu or

Delivery Period: Begin:            , 199         End:            , 199 

Performance Obligation and Contract Quantity: (Select One)
Firm (Fixed Quantity):
 
Firm (Variable Quantity):
 
Interruptible:       MMBtus/day         MMBtus/day Minimum   Up
to      MMBtus/day / / EFP         MMBtus/day Maximum
subject to Section 4.2. at election of
/ / Buyer or / / Seller    

Delivery Point(s):

(If a pooling point is used, list a specific geographic and pipeline location):

Page  11 of 13 Pages

--------------------------------------------------------------------------------

Special Conditions:


 
 
 
 
 
 
 
 
 
 
 
 
 
  Seller:       Buyer:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Page  12 of 13 Pages

--------------------------------------------------------------------------------

KEC CONTRACT # GI-0167
DATED: 8/1/99


ATTACHMENT #1
GISB GAS SALES AND PURCHASE CONTRACT

NOTICES


Notice to: KIMBALL ENERGY CORPORATION   Notice to: CASCADE NATURAL GAS
CORPORATION       Kimball Energy Corporation   Cascade Natural Gas Corporation
2201 N. Collins Ave., Suite 185   222 Fairview Avenue North Arlington, TX 76011
  Seattle, WA 98109-5312 Attn: Contract Administrator   Attn: Contract
Administration Fax No.: (817) 274-4724   Fax No.: (206) 624-7215 Phone No.:
(817) 860-9100   Phone No.: (206) 624-3900       Payments to Kimball Energy:  
Payments to: CASCADE NATURAL GAS       Bank of America, NT&SA  

--------------------------------------------------------------------------------

ABA # 121000358   ABA #: Concord, CA 94520   Acct. #: Account #: 12331-31528
for further credit to: Kimball Energy Corporation           Billing and
Accounting Matters to   Billing and Accounting Matters to: Kimball Energy
Corporation:   CASCADE NATURAL GAS CORPORATION
 
 
  Kimball Energy Corporation   Cascade Natural Gas Corporation 2201 N. Collins
Ave., Suite 185   222 Fairview Avenue North Arlington, TX 76011   Seattle, WA
98109-5312 Attn: Accounts Payable   Attn: Accounts Payable Phone No.:
(817) 860-9100   Phone No.: (206) 624-3900 Fax No.: (817) 274-4724   Fax No.:
(206) 624-7215

Page  13 of 13 Pages

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10



BASE CONTRACT FOR SHORT-TERM SALE AND PURCHASE OF NATURAL GAS
GENERAL TERMS AND CONDITIONS BASE CONTRACT FOR SHORT-TERM SALE AND PURCHASE OF
NATURAL GAS

EXHIBIT A



TRANSACTION CONFIRMATION FOR IMMEDIATE DELIVERY
ATTACHMENT #1 GISB GAS SALES AND PURCHASE CONTRACT NOTICES
